                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


ESPIRITU SANTO HOLDINGS, LP,

                              Petitioner,

       -against-

LIBERO PARTNERS, LP,

       and

ESPIRITU SANTO TECHNOLOGIES, LLC
                                                                 ,I;
                              Respondents.                       t~

                        STIPULATION AND [PROP881ID] ORDER


       WHEREAS, on May 16, 2019, this Court entered a preliminary injunction m the

above-captioned proceeding (ECF No. 39) ("Preliminary Injunction"); and


       WHEREAS, on July 30, 2019, Petitioner Espiritu Santo Holdings, LP ("ES Holdings")

filed an application for an order directing Respondent L1 bero Partners, LP ("L 1bero Partners")

to show cause why it should not be held in civil contempt of the Preliminary Injunction (ECF
No. 45) ("Contempt Motion"); and


       WHEREAS, on July 31, 2019, this Court granted the application and ordered

Ll bero Partners to show cause why an order should not be issued holding LI bero Partners in

civil contempt of the Preliminary Injunction (ECF No. 49); and

       WHEREAS, the parties have met and conferred in an effort to resolve their differences;

and

       WHEREAS, the parties have resolved the issues raised in ES Holdings' Contempt

Motion, as set forth below;

                                               1
NOW, THEREFORE, it is hereby stipulated, agreed, and ordered that:


   I. The parties shall engage in a formal mediation within 35 days after the entry of

      this Stipulation and Order, in an attempt to resolve all disputes between them,

      including those asserted or that could be asserted in the present litigation and the

      arbitration pending before the International Court of Arbitration of the

      International Chamber of Commerce (ICC Case 24447/MK) ( "ICC Arbitration").

      Messrs. Santiago Leon, Eduardo Zayas, Fabio Covarrubias, and Julio Belmont

      shall attend such mediation, which shall occur on a mutually convenient date and

      will take place at a mutually agreeable location in New York City. The parties

      agree that the representatives at this formal mediation shall have full authority to
      resolve the disputes between them.


   2. On or before August 13, 2019, Llbero Partners shall take all necessary steps to

      grant "Administrator-ESH" access to the Oracle NetSuite Platform to the

      representatives of ES Holdings enabling them to have ongoing, equal, and

      unfettered ability to retrieve, read, and copy all information contained in the

      Platform and, if necessary, shall arrange at LI bero Partners' cost tutorial sessions
      between the third-party Platform developers and ES Holdings' representatives in

      order to ensure the representatives have equal and unfettered ability to retrieve,

      read, and copy all information contained in the Platform.         ES Holdings and

      L1 bero Partners shall not modify, add, or delete any data or privileges on the

      Platform. The L1 bre Group (as defined in the Preliminary Injunction) entities

      may continue to modify, add, or delete any data in the normal course of business.
      L1 bero Partners confirms that "Administrator-ESH" access affords ES Holdings
      ongoing, equal, and unfettered ability to retrieve, read, and copy all information

      contained in the Platform.



                                        2
3. As soon as practicable but within no later than 10 days after the entry of this

   Stipulation and Order, LI bero Partners shall take all reasonable steps to pursue a

   stay of 45 days to be entered in the civil and criminal actions in the Mexican

   courts involving the parties or their principals, representatives, or agents that are

   pending and that relate to or arise out of the Partners Agreement or any of the

   LI bre Group entities. The pending actions include but are not limited to: (i) a

   civil action filed under docket 191/2019 in Civil Court No. 30 for Mexico City;

   (ii) a criminal action at the "Fiscalia de Delitos Especiales" in which the attorney

   general's office for Mexico City was or is the prosecutor and Eduardo Zayas is

   the defendant; (iii) an appeal filed in the criminal procedure regarding the

   extraction of laptop computers from Lusad's offices; and (iv) any other

   proceedings known to the parties. ES Holdings shall reasonably cooperate with

   L 1bero Partners to effectuate the stay of these actions, which shall include prompt

   communication between the parties' respective Mexican counsel. The civil action

   initiated by Ll bre Holding, LLC seeking the annulment of certain provisions of

   the Partners Agreement has been dismissed, and documentation evidencing the

   dismissal of the LI bre Holding, LLC action shall be provided to ES Holdings

   within 48 hours of the entry of this Stipulation and Order.              No further

   proceedings, filings, or other actions may occur in connection with these actions

   from the date of this Stipulation and Order until at least 10 days after the

   conclusion of the mediation, and no party hereto will request, initiate, or advance

   any such proceedings during that period.

4. As soon as practicable but within no later than 7 days after the entry of this

   Stipulation and Order, LI bero Partners and ES Holdings shall jointly cause a stay

   of the ICC Arbitration.




                                     3
5. As soon as practicable but within no later than 7 days after the entry of this

   Stipulation and Order, LI hero Partners and ES Holdings shall jointly request an

   extended briefing schedule for the appeal of the Preliminary Injunction pending

   before the United States Court of Appeals for the Second Circuit, which will seek

   to grant ES Holdings at least three weeks from the conclusion of the mediation to

   serve its response brief. If the formal mediation does not result in a settlement,

   nothing in this Stipulation and Order shall preclude LI hero Partners from
   pursuing its appeal of the Preliminary Injunction.


6. As soon as practicable but within no later than 7 days after the entry of this

   Stipulation and Order, LI hero Partners and ES Holdings shall each provide the

   other with copies of all communications in their possession that have been

   exchanged between the LI bre Group entities and/or the parties, their principals,

   representatives, or agents, on the one hand, and SEMOVI and/or the Mexico City

   government, on the other hand, regarding the Mexico City concession from

   December 2018 to the present.


7. As soon as practicable but within no later than 7 days after the entry of this
   Stipulation and Order, LI hero Partners and ES Holdings shall each provide the

   other with copies of all communications exchanged between the LI bre Group

   entities and/or the parties, their principals, representatives, or agents, on the one

   hand, and the government of Mexico, on the other hand, regarding the respective

   NAFT A Notices of Intent filed by LI hero Partners and ES Holdings from

   December 2018 to the present. No further proceedings, filings, or other actions
   may occur in connection with the NAFT A claim from the date of this Stipulation
   and Order until at least 10 days after the conclusion of the mediation, and no party

   hereto will request or initiate any proceedings or make any such filing during that

   period.

                                     4
8. As soon as practicable but within no later than 14 days after the entry of this

   Stipulation and    Order,    Ll bero   Partners,   with   ES Holdings'   reasonable

   cooperation, shall take all necessary steps to finalize and effect the appointment of

   ES Holdings' two chosen representatives other than Leon and/or Zayas to the

   board of directors of Servicios Digitales Lusad, S. de R.L. de C.V. ("Lusad''),

   granting these directors identical powers of attorney as those granted to L1 bero

   Partners' Lusad board members.          For the avoidance of doubt, the parties

   acknowledge that nothing in this Stipulation and Order shall prejudice the ability

   of Leon and/or Zayas to serve on Lusad' s board of directors in the future.


9. The parties acknowledge that Llbero Partners has produced monthly bank

   statements for Lusad's account at Banco del Bajio for the period from December

   2017 to the present. L 1bero Partners shall cause the Lusad Corporate Secretary to

   produce copies of Lusad's corporate books and shareholder registries, by no later

   than August 19, 2019.       Llbero Partners shall produce any remaining bank

   statements for any L1 bre Group entity to ES Holdings as soon as possible, but by

   no later than August 19, 2019.

10. The parties further acknowledge that ES Holdings' two chosen representatives

   have been appointed as directors of Llbre Jalisco S. de R.L. de C.V. and

   Llbre Nuevo Leon S. de R.L. de C.V., and shall be granted by no later than

   August 22, 2019 identical powers of attorney as those granted to Ll bero Partners'

   Llbre Jalisco and Llbre Nuevo Leon board members.

11. As soon as practicable but within no later than 14 days after the entry of this

   Stipulation and Order, L1 bero Partners, with the reasonable cooperation of ES

   Holdings, shall cause L1 bre Jalisco's and L1 bre Nuevo Leon's corporate by-laws

   to be amended to delete the jurisdictional clause and to add a provision requiring


                                     5
   "Major Decisions" to be made with the unanimous consent of the directors, such

   that the by-laws are consistent with Lusad's by-laws.


12. L 1bero Partners shall grant ES Holdings' representatives access to Lusad' s

   facilities in Mexico during business hours on a weekday, subject to receiving 36

   hours advance notice prior to each such access.


13. The parties agree that the topics to be discussed at the mediation shall include the

   payment and/or reimbursement of any fees and costs incurred in connection with

   any Taxinet litigation against Santiago Leon, L1 bre, LLC, L1 bre Holding, LLC,

   or any other L1 bre Group entity.


14. ES Holdings' Contempt Motion shall be dismissed, without prejudice, and the

   hearing scheduled for August 13, 2019, shall be cancelled.


15. Libero Partners agrees to comply with the terms of the Preliminary Injunction

   unless otherwise ordered by this Court, the United States Court of Appeals for the

   Second Circuit, or the arbitral tribunal; nothing in this Stipulation and Order is

   intended to stay, modify, or otherwise alter the terms of the Preliminary

   Injunction.


16. The Court shall retain jurisdiction to enforce the terms of this Stipulation and

   Order.




                                       6
HOGAN LOVELLS US LLP                           REED SMITH LLP

By:    Isl David Dunn                          By:      Isl Steven Cooper*
      David Dunn                                       Louis M. Solomon
      David.Dunn@hoganlovells.com                      LSolomon@reedsmith.com
      Benjamin A. Fleming                              Steven Cooper
      Benjamin.Fleming@hoganlovells.com                SCooper@reedsmith.com
                                                       Nicole Lapsatis Lech
      390 Madison Avenue                               NLapsatis@reedsmith.com
      New York, New York 10017                         Jonathan P. Gordon
      Telephone: (212) 918-3000                        Jonathan.Gordon@reedsmith.com
      Facsimile: (212) 918-3100
                                                       599 Lexington Avenue
      Richard C. Lorenzo (pro hac vice)                New York, New York 10022
      Richard.Lorenzo@hoganlovells.com                 Telephone: (212) 521-5400
      Mark R. Cheskin (pro hac vice)                   Facsimile: (212) 521-5450
      Mark.Cheskin@hoganlovells.com
      Gabriella Morello
                                               Attorneys for Respondent Ll hero Partners, LP
      Gabriella.Morello@hoganlovells.co m

      600 Brickell Avenue, Suite 2700             * Electronic signature used with permission
      Miami, FL 33131
      Telephone: (305) 459-6500
      Facsimile: (305) 459-6550

Attorneys for Petitioner
Espiritu Santo Holdings, LP



Dated August 12, 2019
                                    SO ORDERED August /~, 2019


                                              (?~lk
                                    Hon. Colleen McMahon
                                    Chief United States District Judge




                                              7
